DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 July 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 presents a third “a display unit” reference. It is unclear how many display units are included in the invention. 
Claim 11 refers to “a biofluid” in both lines 3 and 8; it is not clear if these are the same fluid or two different biofluids. If the same, line 8 should recite “the biofluid”; for the purposes of examination it will be treated as though referring to only one biofluid, but correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) setting times for obtaining a calibration sample, comparing a current time to the set times, and, if matching, providing a reminder, correlating an obtained sample with a sensor value, and adjusting the sensor value, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because setting the times, comparing the times, 
The dependently claims also do not amount to significantly more than the abstract idea itself; claims 2, 3, 5 are directed to the abstract idea and claims 6-10 are directed to the data gathering device.

The dependently claims also do not amount to significantly more than the abstract idea itself; claims 12, 13, 15 are directed to the abstract idea and claims 16-20 are directed to the data gathering device.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Hoss (US 2010/0274515) in view of the FreeStyle Tracker (TheraSense FreeStyle Tracker User’s Guide, ART01694 Rev. B, 2002).
The applied reference Hoss has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective et seq. 
Regarding claim 1, Hoss discloses a method, comprising: generating, with a processor of an in vivo analyte monitoring system, sensor data indicative of an analyte concentration level in a biofluid under the skin surface of a subject from a signal from an analyte sensor having at least a portion positioned through a skin surface in contact with the biofluid (paragraph [0034], [0041]), the signal corresponding to an analyte concentration level in the biofluid (paragraph [0034]); displaying with the one or more processors, on a display, an option to select a time for obtaining a calibration sample of the subject's blood to obtain a calibration value (paragraph [0092]); displaying, on the display, a prompt to the subject to assay a calibration sample of the subject’s blood to obtain a calibration sample if the current time corresponds to a selected time (paragraph [0086], [0092]), with the processor(s), determining the calibration value from the calibration sample (paragraph [0099]), with the processor(s), correlating the calibration value to at least one of the signals from the sensor if a current time corresponds to the selected time (paragraph [0099]), and, with the processor(s), converting the sensor data using the correlation to calculate a glucose concentration value of the subject (paragraph [0099]).

The FreeStyle Tracker teaches a method of setting up a glucose monitoring system which includes providing the subject an option to select times for a subject-determined testing schedule and prompting the subject to perform the testing if a current time corresponds to one of the subject’s selected times (p. 2-20, the subject can set reminders for performing testing on an hourly, daily, weekly, etc. basis). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Hoss and included providing an option for the subject to set the times for obtaining calibration samples, where a reminder to obtain a sample is set if the current time matches one of the selected times, as taught by the FreeStyle Tracker, in order to allow a user to have the calibration testing performed at convenient times.

Regarding claims 2 and 3, the FreeStyle Tracker allows the subject to set dates and times for recurrent daily calibrations (p. 2-20; figure 2.15).
Regarding claim 5, Hoss further discloses confirming that the calibration value is within an acceptable range (paragraph [0099]).  
Regarding claim 6, Hoss further discloses that the analyte sensor comprises a plurality of electrodes including a working electrode comprising an analyte-responsive enzyme bonded to a polymer disposed on the working electrode (paragraphs [0069], [0076]-[0078]).  
Regarding claim 7, Hoss further discloses that the analyte-responsive enzyme is chemically bonded to the polymer (paragraph [0078]).  

Regarding claim 9, Hoss further discloses that the analyte sensor comprises a plurality of electrodes including a working electrode comprising a mediator bonded to a polymer disposed on the working electrode (paragraphs [0069].  
Regarding claim 10, Hoss further discloses that the mediator is chemically bonded to the polymer (paragraph [0078]).  
Regarding claim 11, Hoss discloses an in vivo analyte monitoring system (figure 1), comprising: an in vivo analyte sensor configured to generate a signal corresponding to an analyte concentration level in a biofluid of a subject under the subject’s skin surface (paragraph [0041]); one or more processors (element 102); and a memory storing instructions (paragraph [0017]) which, when executed by the processor(s), causes the processor(s) to generate a signal from a sensor, the signal corresponding to an analyte concentration level in a biofluid of a subject (paragraph [0034]), display an option to select a time for obtaining a calibration sample of the subject's blood to obtain a calibration value on a display unit (paragraph [0092]); display a prompt on the display unit to the subject to assay a calibration sample of the subject’s blood to obtain a calibration sample if the current time corresponds to a selected time (paragraph [0086], [0092]) determine the calibration value from the calibration sample (paragraph [0099]), correlate the calibration value to at least one of the signals from the sensor if a current time corresponds to the selected time (paragraph [0099]), and convert the sensor data using the correlation to calculate a glucose concentration value of the subject (paragraph [0099]).

The FreeStyle Tracker teaches a glucose monitoring system which is configured to include providing the subject an option to select times for a subject-determined testing schedule and prompting the subject to perform the testing if a current time corresponds to one of the selected times (p. 2-20, the subject can set reminders for performing testing on an hourly, daily, weekly, etc. basis). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Hoss and included providing an option for the subject to set times for obtaining calibration samples, where a reminder to obtain a sample is set if the current time matches one of the selected times, as taught by the FreeStyle Tracker, in order to allow a user to have the calibration testing performed at convenient times.
Regarding claims 12 and 13, the FreeStyle Tracker allows the subject to set dates and times for recurrent daily calibrations (p. 2-20; figure 2.15).
Regarding claim 15, Hoss further discloses storing instructions to confirm that the calibration value is within an acceptable range (paragraph [0099]).  
Regarding claim 16, Hoss further discloses that the sensor comprises a plurality of electrodes including a working electrode comprising an analyte-responsive enzyme bonded to a polymer disposed on the working electrode (paragraphs [0069], [0076]-[0078]).  
Regarding claim 17, Hoss further discloses that the analyte-responsive enzyme is chemically bonded to the polymer (paragraph [0078]).  

Regarding claim 19, Hoss further discloses that the sensor comprises a plurality of electrodes including a working electrode comprising a mediator bonded to a polymer disposed on the working electrode (paragraphs [0069], [0076]-[0078]).  
Regarding claim 20, Hoss further discloses that the mediator is chemically bonded to the polymer (paragraph [0078]).

Response to Arguments
Applicant's arguments filed 18 May 2021 have been fully considered but they are not persuasive.
Regarding the rejections under 101, Applicant initially argues that the claimed invention is analogous to a device listed in the MPEP as being non-abstract. The Examiner notes that the claimed invention is directed to more than that which is listed in that particular example – namely, the claimed invention includes more than just the recited “analyte sensor”, “processing unit”, and “memory”, and it is these additional elements which render the claim abstract. If the claimed invention did not also include any signal processing, it would not be abstract as it would actually be analogous to those examples. However, the claimed invention is directed to much more than the basic “analyte sensor”, “processing unit”, and “memory”, and the analysis of why the presence of these elements does not render the claims statutory is clearly set forth above.

The actual example in the MPEP to which the claimed invention is analogous is found in MPEP2106.04(a)(2)(III)(A): a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)
Regarding the rejections under 103, Applicant appears to misunderstand the rejection. Applicant presents arguments regarding the nature of the FreeStyle Tracker, that it is a single point glucose monitor while the claimed invention is directed to a continuous glucose sensor. The Examiner notes that the disclosure of the claimed invention is directed to obtaining the calibration values to calibrate the continuous sensor by using a single point glucose monitor:
[0012] In some embodiments, the assayed calibration sample is obtained from a finger stick testing site. In some embodiments, the assayed calibration sample is obtained from an alternative site test. The location of the assayed calibration sample may be the leg of a user, or the abdomen of a user. Obtaining the calibration measurement may include determining the calibration measurement in less than or equal to about 1 µL of blood. In some embodiments, the calibration value is compared to at least one signal from the sensor for use in calibrating the sensor. 
[0081] The logic 322 provided by processor 321 may cause a prompt to be provided to the user to perform a reference analyte measurement, such as a BG measurement from a finger stick. Such a prompt could be provided based on a calibration schedule established in system 300. The logic causes the system to accept the reference test if it satisfies specified criteria, as described above. If the reference test satisfies the specified criteria, the logic might further provide another prompt to be provided to the user, to perform a test analyte measurement using system 300. The logic might further provide the capability, through a suitable setup routine or otherwise, for the user to enable or disable issuance of an explicit prompt to perform the system measurement. 

Hoss even explicitly calls for using a FreeStyle Tracker to obtain the calibration values:

As such, there is no question that one of ordinary skill in the art could modify Hoss to include aspects of the FreeStyle Tracker, such as its calibration scheduling, as Hoss explicitly recites incorporating the FreeStyle Tracker into the disclosed system for the purpose of obtaining the calibration values.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791